﻿102.	First of all, may I express to you, Sir, my great pleasure in extending to you, on behalf of the Romanian delegation, our warm congratulations on the occasion of your election as President of the thirty-third session of the United Nations General Assembly. We greet in your person a distinguished representative of friendly Colombia, a country with which Romania is so felicitously developing close relations of co-operation.
103.	The current session of the General Assembly is called upon to consider issues of major importance for international life and to open up new prospects for the strengthening of peace, co-operation and security in the world, and for the solution of major problems confronting mankind today with the participation, on an equal footing of all States.
104.	The problems of peace, security and international co-operation, the establishment of new, democratic relations among States and the strengthening the role of the United Nations occupy a central place in the political thinking and prodigious international activity of the President of Romania, Nicolae Ceausescu. The attention and particular interest of the President of Romania in the problems that now confront the world community of States have found new expression in the speech he delivered at the beginning of the month of August. That is a' document which expresses the very essence of the whole international policy of my country.
105.	The foreign policy of Romania stems from the very nature of the socialist society, to the building of which the entire people are devoting their best efforts. It is consistent with the general development needs of the country 6n the path of economic and social progress and of the building of the multilaterally developed socialist society. Based on the permanent concern for defending and strengthening its sovereignty and independence as fundamental factors of its progress, our foreign policy at the same time attests to our devotion to the cause of freedom and equality of peoples and of peace, friendship and co-operation among all nations.
106.	As a socialist country, Romania naturally develops political, economic, technical, scientific and cultural relations with all socialist countries and actively co-operates with those countries both bilaterally and in international life. That serves both the interests of our peoples and those of the general cause of peace, security and socialism all over
the world. At the same time, the relations of friendship, co-operation and solidarity between Romania and the developing countries and the non-aligned States are expanding constantly. In the spirit of the principles of peaceful coexistence, Romania is developing relations with all the States of the world, irrespective of their social system, and takes an active part in the international division of labour, as well as in the world-wide exchange of material and spiritual assets.
107.	A particularly important role in the development of the international activities and relations of my country was played by the visits and talks that the President of the Republic had with Heads of State and Government, and political leaders from many countries, as well as by the agreements reached on those occasions which laid down solid foundations for Romania's relations with the respective countries.
108.	Romania consistently places at the basis of its relations with all States the principles of full equality of rights, respect for national independence and sovereignty, non-interference in domestic affairs, non-use of force or threat of force, and the safeguarding of every people's right to independent development according to its own will and aspirations. We hold the view that it is only on the basis of those principles that relations of a new type, of peaceful and equal co-operation among States, can be achieved. It is only on such grounds that confidence and stability in international life and peace and security in the world can be assured. That is why it is imperative that the United Nations and all States act with a sense of high responsibility for a wide international recognition and full observance of those principles.
109.	In evaluating the international situation, my country proceeds from the fact that profound political, economic, social and national changes are continuing to take place in the world. A new impetus has been given to the will and struggle of peoples for freedom and independence, for the complete liquidation of the old imperialist, colonialist and neo-colonialist policy of domination, aggression and diktat, for becoming masters of their natural resources and of their own destiny, for ensuring a free and independent economic and social development Mid for the establishment of a new world economic and political order. At the same time we witness a sharpening of contradictions in international life, the intensification of tendencies towards a redivision of spheres of influence, a strengthening of domination in various parts of the world and of interference in the domestic affairs of other States. We witnessed recently the intensification of tendencies towards the use of force and of military ways to promote domination to obtain and consolidate zones of influence. We have witnessed also the intensification of tendencies to use economic means, in various forms, for strengthening the domination of monopolies and multinational corporations and for consolidating the influence of certain States in various regions of the world. Protectionist, restrictive measures which create obstacles to economic exchanges and co-operation among States have multiplied and thus have negatively affected the normal course of international relations.
110.	Romania deems that those negative trends and phenomena in international life constitute a serious threat to the independence and sovereignty of peoples, generate and maintain situations of tension and conflict, aggravate the state of insecurity and instability in relations among States, and endanger the peace and security of all mankind. These trends confirm that the detente in international relations which began to take shape during the last several years is extremely fragile and is still in an incipient stage.
111.	That is why Romania thinks that no effort should be spared at this moment to lessen tensions in international life, and that all States and the United Nations must act for the political solution of all disputes, completely renouncing the policy of force and interference in whatever form in the domestic affairs of other States, and for the firm promotion of the policy of detente, peace, co-operation and security in the world.
112.	One of the cardinal problems of mankind-namely, general disarmament, and in the first place nuclear disarmament-has figured for many years on the agenda of the Assembly. This reflects the apprehensions of mankind about the unabated arms race and points to the responsibility of the United Nations to save mankind from the nightmare of a new world conflagration.
113.	This year Romania took an active part in the tenth special session, devoted to disarmament, and considers that its results are positive. Romania believes that it is now essential that responsible action be taken to start implementing the recommendations and measures envisaged in the Final Document.
114.	While again affirming the proposals contained in the document submitted by Romania to the special session, we consider it necessary that the new United Nations bodies for deliberation and negotiation, namely, the armament Commission and the Committee on Disarmament, should examine with the utmost care the opinions, suggestions and proposals submitted by various States. These constitute, on the whole, an important source of ideas and measures whose implementation could bring the disarmament process out of its impasse. It is imperative that the activity of these bodies be firmly oriented towards negotiating and concluding comprehensive agreements establishing concrete measures able to bring about the reduction of military expenditures and the cessation of the production of new weapons, both nuclear and conventional, thus creating conditions for starting the disarmament process and, first of all, that of nuclear disarmament under an adequate international control.
115. The supreme interests of the peoples require that disarmament measures should be firmly carried out, that firm commitments not to use nuclear weapons and, in general, not to use force against the non-nuclear-weapon States should be made. Considering that this is a major duty of the United Nations and of all States, Romania is firmly determined to spare no effort to bring about general disarmament and, first of all, nuclear disarmament; the reduction of military budgets, armaments and troops; and the allocation of part of the funds wasted on arms to the
economic and social development of every nation, to permit more rapid progress in the developing countries.
116. We are, all of us, in agreement that one of the fundamental problems of mankind, upon the solution of which depends the very peace and security of the world, is the eradication of under-development, and the building of a new international economic order that could ensure the establishment of relations of equitable co-operation among all States, stimulate the more rapid development of less developed countries and further the economic, technological and social progress of mankind as a whole.
117: Therefore, Romania attaches great importance to the intensification of international efforts aimed at the achievement of tills objective. The Romanian Government deems that the forthcoming special session of the General Assembly of the United Nations in 1980 devoted to the new international economic order should adopt a clear strategy for development to be elaborated with the participation of all States and to include principles, guidance and ways for the elimination of under-development and of the serious delays in the development of some countries, and for the establishment of international relations of a new type based on full equality and equity. We consider that even at the current session of the General Assembly we should agree upon ways and means for the preparation and work of the special session, including the beginning of the elaboration of the documents that will be submitted for discussion. With the special session in view, it blames necessary for the developing countries, which have stayed and we continue to play a role of primary importance in the efforts to establish a new international economic order, to strengthen their unity of action, to co-operate more closely in this sense and to agree upon working out a clear concept and a programme of concrete measures.
118.	As a socialist country and at the same time as a member of the Group of 77, Romania is determined to contribute actively, together with the other developing countries and with all countries, to the thorough and adequate preparation of the special session so that the latter may give a strong impetus to the efforts at liquidating under-development and at establishing equitable economic relations.
119.	We attach particular importance to measures intended to establish a more equitable proportion between the prices of industrial products and those of raw materials and to open unrestricted access to science and modem technology with a view to accelerating the progress of economically retarded countries. As initiator and host country of the European regional preparatory conference, Romania will fully contribute in the future as well to the adoption of such measures at the United Nations Conference on Science and Technology for Development, which is to take place in 1979.
120.	As a European country, Romania attaches particular importance to the achievement of security and the development of co-operation on the continent of Europe, and to the furtherance of the implementation of the commitments assumed under the Helsinki Final Act. Taking into
account that the Belgrade review session ended with unsatisfactory results, it is necessary for all States that participated in the Conference on Security and Co-operation in Europe to intensify their activity with a view to developing relations in the economic, scientific, technical, cultural and other fields, and to improving the political climate on the continent. Since Europe is the area in which the most powerful military forces in the world, including nuclear armaments, are at present concentrated, it is particularly necessary to proceed to take concrete and effective measures for reducing armaments and troops, for achieving military disengagement and disarmament, without which it is not possible to guarantee peace and achieve security in Europe and elsewhere in the world.
121.	In this spirit, we consider that all attention should be focused on the thorough preparation of the next session of the Conference, to be held in Madrid in 1980, which should live up to the expectations of the peoples and lead to the adoption of measures capable of ensuring the acceleration of the process of detente, security and co-operation in Europe.
122.	In the process of achieving security and developing co-operation, we attach particular importance to the transformation of the Balkans, and other areas of the continent, into zones of peace, understanding and good neighbourliness, without nuclear weapons. As a Balkan country, Romania pays steadfast attention to, and acts constantly for, the development of bilateral and multilateral co-operation between the Balkan countries and the strengthening of peace in that region.
123.	With regard to the situation in Cyprus, we advocate a political settlement of the conflict by negotiations between the representatives of the two communities on the basis of respect for the independence, sovereignty and territorial integrity of the Republic of Cyprus, which would ensure the peaceful coexistence and co-operation of the two communities.
124.	As is known, Romania is consistently in favour of the political settlement by negotiations of all litigious international problems, since it is convinced that this is the only way to avoid the aggravation and extension of conflicts and to find solutions acceptable to all States concerned. It is our considered view that the United Nations and all States must act with determination for the elimination of force from international relations and for the peaceful settlement, by way of negotiations, of any dispute between States.
125.	Being situated as it is in the immediate proximity of the Middle East, Romania is directly interested in the achievement of a just and lasting peace in that area of the world. In this spirit, Romania has consistently called, and continues to call, for a political settlement, through negotiations, of the Middle East conflict, which would ensure the withdrawal of Israel from the Arab territories occupied as a result of the war of 1967, the solution of the problem of the' Palestinian people, the recognition of its right to self-determination, including the establishment of an independent Palestinian State, and respect for the integrity and sovereignty of all States in the area. In our
view, in order to make progress towards the effective and judicious solution of all Middle East problems and to achieve a comprehensive settlement, it is now necessary to carry out negotiations, with the full support and active participation of the United Nations. The participants in such negotiations would consist of Egypt, the Syrian Arab Republic, Jordan, Lebanon, the Palestine Liberation Organization as the legitimate and recognized representative of the Palestinian people, Israel, and the Co-Chairmen of the Geneva Peace Conference on the Middle East-the Soviet Union and the United States-together with other States wishing to contribute to the establishment of a just and lasting peace in the area.
126.	The long colonial domination has left unresolved a series of problems, including territorial ones, which of late have led, particularly in Africa, to tensions and armed conflicts. In accordance with its constant position, Romania has held that the African peoples must be allowed to solve their problems themselves, through negotiations and by excluding any outside intervention, and has stressed the particular importance of strengthening the unity and solidarity of the African States, which is an essential prerequisite for the defence and consolidation of their national sovereignty and independence.
127.	Considering that the unification of Korea is a problem to be dealt with by the Korean people itself, Romania supports, as in the past, the constructive initiatives of the Democratic People's Republic of Korea aimed at achieving the great national ideal of the Korean people, which is the peaceful and democratic independent reunification of the country, without any foreign interference.
128.	An imperative of our time is the complete liquidation of the remnants of colonialism, and of the policy of racial discrimination and apartheid. Romania lends its full support to the national liberation movements, and to the struggle of the Namibian and Zimbabwe peoples for the achievement, as soon as possible, of their total national independence. Romania supports and expresses its solidarity with the people of South Africa in its struggle for the liquidation of the policy of apartheid and of any racial discrimination.
129.	We consider that the United Nations and all Member States must do everything in their power to put an end to any manifestations of colonialism, and to any policy of oppression of one people by another, and to liquidate completely the imperialist, colonialist pd neo-colonialist policies everywhere on our planet.
130.	The international community has for a long time been confronted by a major problem of our days, namely, the free and full development of human personality. Socialist' Romania has taken an active part in the efforts made within the United Nations to promote human rights and freedoms, and to work out international documents aimed at ensuring the effective exercise of human rights and fundamental freedoms.
131.	Romania guarantees full political, economic and social equality to its citizens, as well as equitable economic and social relations, and it strives to create favourable
conditions so that every citizen, irrespective of nationality, can live a dignified life.
132. Romania has achieved equality of rights and free access to work, education, culture and science, and the participation, without political, national, sex or racial discrimination, in running the affairs of the society. According to my country's concept, genuine democracy and real humanism are incompatible with the maintenance of grave economic, social and political inequalities, and of national, class and racial discrimination between peoples. We are convinced that individuals can be truly free only when social and national exploitation and oppression are abolished, and when conditions are created for the full development of the human personality. It is precisely on such fundamental rights, which define real human freedom, that the attention of the world community of States must be focused, and not on secondary elements and superficial aspects, which only divert attention from the grave social anomalies fundamentally affecting the status of the individual in certain countries.
133.	Being deeply devoted to its international commitments and proceeding from its philosophical concept of revolutionary humanism, on the basis of which it is building new social relations, socialist Romania acts for the real solution of the basic requirements of the individual's existence and for the continued development of democracy in social life, as well as for a wide democratization of international relations, and for the full sovereign equality of all States.
134.	As is well known, Romania attaches particular importance to the strengthening of the role of the United Nations and of other international organizations in the solution of the complex problems of our time. President Nicolae Ceausescu has stated:
"Under the present circumstances, these bodies provide the best organizational framework for the active participation of all States in solving the problems, and for the strong assertion in the world of the principles of international law and the policy of equality among all the world's countries."
135.	Committed as we are to the continued improvement of the work of the United Nations, we consider that it is necessary to intensify efforts in order to finalize the work of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization and find new practical ways and means of raising the United Nations to the level of the responsibilities with which it is entrusted in the defence of international peace and security and the development of co-operation between all States. To this end, we believe it would be appropriate for the General Assembly to proceed even at this stage to the consideration of those proposals and actions which are likely to meet with the general agreement of the Member States.
136.	We are of the view that the United Nations can make a valuable contribution to the peaceful settlement of international problems. This is precisely why we reaffirm, on this occasion as well, the proposal by Romania to proceed to the conclusion of a general treaty under which all States would undertake to settle any disputes between them exclusively by peaceful means, and we are ready to co-operate with the delegations of other States towards this end.
137.	We believe that the setting up of an organ of good offices and conciliation, responsible to the General Assembly, could make a noteworthy contribution to the prevention of situations of tension, and support the States concerned in finding solutions in a spirit of good neighbourliness and peaceful coexistence.
138.	Romania also stands and strives for the active participation in the solution of international problems of all States, particularly of small and medium-size countries, which must take part, on a footing of equality, in the settlement of those problems in the interest of each nation and of the progress of mankind as a whole.
139.	Romania takes part in this session of the General Assembly convinced that under the present international circumstances, the United Nations should engage itself more directly in the just and lasting settlement of major international problems, particularly in the prevention and the elimination of crises and conflicts between States, and in the initiation of effective actions to contribute to understanding and peaceful co-operation among all States.
140.	Romania cherishes an unshakable confidence in the political will and capacity of States, of the peoples, and of the democratic and progressive forces throughout the world to settle by political means in the interests of all nations the complex problems mankind is faced with, and to eliminate the situations of tension in the interest of peace, detente, security and co-operation between all States of the world.
141.	In conclusion, I wish to assure you, Mr. President, and to assure the representatives of States attending this session that the delegation of Romania is determined to play its part, together with all other delegations, in finding just and equitable solutions to the problems with which the United Nations is confronted in order to hasten the achievement of a better and more just world.
